CATALYST PROTECTION SYSTEM
FROM OXYGEN DEPRIVED EXHAUST



This action is in response to the Applicant’s arguments set forth in the Pre-Appeal Brief Request For Review dated Feb. 18, 2021.


REASONS FOR ALLOWANCE

Claims 1 - 4, 9 - 12, and 14 - 17 are allowed. The Examiner first points out that the Examiner has turned to the Applicant’s specification for the definition and meaning of the claimed terms NOx storage catalyst and cold start catalyst and has interpreted those terms as defined by the specification.
	
Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest an exhaust purification system for the reduction of emissions from an exhaust stream, comprising the combination of:
an air injection system positioned between an oxygen detection system and a catalyst to inject air into the exhaust stream when an exhaust stream oxygen level is below a minimum oxygen level of about 10 wt% oxygen,

wherein the catalyst comprises a NOx storage catalyst, a cold start catalyst, or combinations thereof.

Claims 2 - 4 and 9 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 10 has been found to be allowable over the prior art because the prior art fails to teach or suggest a method of reducing emissions from an exhaust stream, comprising:
injecting air upstream of the catalyst at designated exhaust conditions to provide an oxygen level above about 10 wt% oxygen in the exhaust stream entering the catalyst,
wherein the catalyst is a NOx storage catalyst, a cold start catalyst, or combinations thereof.

Claims 11 - 12 and 14 - 17 have been found to be allowable due to, at least, the claims’ dependency on claim 10.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.


CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/Eric S. McCall/Primary Examiner
Art Unit 2856